SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

752
KA 12-00366
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WILLIAM O’HARROW, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Niagara County Court (Sara S.
Farkas, J.), rendered December 7, 2011. Defendant was resentenced
upon his conviction of burglary in the third degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Same Memorandum as in People v O’Harrow ([appeal No. 1] ___ AD3d
___ [June 14, 2013]).




Entered:   June 14, 2013                           Frances E. Cafarell
                                                   Clerk of the Court